UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6606



TRAVIS JERMAINE WRIGHT, a/k/a Travis J. Wright,

                Plaintiff - Appellant,

          v.


ANTHONY DENNIS, Sheriff of Sumter County; DETECTIVE BURNISH,
Sumter County Sheriff’s Department,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:07-cv-00299-RBH)


Submitted:   May 29, 2008                     Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Jermaine Wright, Appellant Pro Se. Robert David Garfield,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Travis Jermaine Wright appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           Wright v. Dennis,

No. 8:07-cv-00299-RBH (D.S.C. March 26, 2008).          We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -